Upon his plea of guilty appellant was convicted of theft of property over the value of $50.00, and by the jury sentenced to serve two years in the State prison.
There are no bills of exceptions in the record. Appellant did not offer any defensive matter, but did file an application for a suspended sentence, which request was refused by the jury.
The facts are sufficient to show the theft of four tires, tubes and wheels from the parties named in the indictment.
There is nothing further to review, and no error appearing the judgment is affirmed.
                    ON MOTION FOR REHEARING.